                                                                   USDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRO~ICALLY FILED
LIBERTY MUTUAL INSURANCE COMPANY
                                                                   DOC#: _ _ _ _ _ _ __
and LIBERTY MUTUAL GROUP, INC.,                                    D \TE Fil FD       _
                                                                                ___,_,,____,_,.,__:.......:-_

                                   Plaintiffs,

       -against-                                                  No. 17 Civ. 08602 (NSR)
                                                                   OPINION & ORDER
MICHELLE WORDEN and BORRELLI
PARTNERS INSURANCE AGENCY, LLC,


                                  Defendant.


NELSONS. ROMAN, United States District Judge

       Plaintiffs Liberty Mutual Insurance Company and Libe1iy Mutual Group, Inc. submit this

motion for an extension of the preliminary injunction originally instituted on November 20,

2017. (ECF No. 21.) For the following reasons, Plaintiffs' motion is GRANTED.

                                     PROCEDURAL HISTORY

       Through this action, commenced on November 8, 2017, Plaintiffs seek to recover

damages from and obtain injunctive relief against its fmmer lead sales representative, Defendant

Worden, and her new employer, Defendant Bon-elli Partners Insurance Agency, LLC.

(Compl.   ,r 1, ECF No. 8.)   Plaintiffs allege that Defendants sold insurance policies or assisted in

canceling or replacing Liberty Mutual insurance policies to those Prohibited Policyholders

identified in Defendant Worden's Non-Solicitation, Non-Disparagement, and Confidentiality
Agreement. (Id.   ,r 2.)   By consent of all parties, the Court issued a Preliminary Injunction on

November 20, 2017 which enjoined Defendants from

       (1) selling or attempting to sell products or services of the type or kind offered by
           or through Liberty Mutual (hereinafter "Products/Services") to any person,
           company or organization ... to whom Worden previously provided any
           service ... during the last twelve months of her employement with Liberty
           Mutual (hereinafter "Prohibited Policy Holders");
       (2) contracting for the purpose of advising, inducing or assisting any Prohibited
           Policyholders to reduce, replace, lapse, surrender or cancel any insurance
           obtained from or through Liberty Mutual;
       (3) contracting or soliciting any Prohibited Policyholders and/or World Wide
           BMW of Spring Valley, NY ....
       (4) [specific to Defendant Borrelli Partners] directly or indirectly[] aiding, and/or
           assisting Worden in any conduct in violation of [the above] ....


(ECF No. 21.) The Preliminary Injunction was to remain in place until February 18, 2018 or

until either the resolution of the litigation or an application to modify the Preliminary Injunction

made prior to February 18,2018. (Id.)

       On February 16, 2018, two days before the expiration of the Preliminary Injunction, the

parties filed a joint motion for an extension while the parties resolved discovery disputes and

engaged in settlement discussions. (ECF No. 28.) The Court granted the motion and extended

the Preliminary Injunction through March 12, 2018. (ECF No. 29.) On March 6, 2018, Plaintiffs

filed a letter requesting a pre-motion conference in anticipation of their discovery motion relating

to the sufficiency of Defendants' responses to Plaintiffs' interrogatories. (ECF No. 31.) A week

later, on March 14, 2018, Plaintiffs filed a motion to extend the Preliminary Injunction in order

to preserve the status quo while the parties complete discovery. (ECF No. 36.) Defendants

oppose Plaintiffs' motion, stating that Plaintiffs have not established the necessity for an




                                                    2
extension and that Plaintiffs are requesting the extension to delay the completion of discovery.

(ECF No. 38.)

                                          DISCUSSION

         The Court has issued an Order of Reference, referring this matter to Judge Judith C.

McCarthy for pretrial purposes. Plaintiffs are directed to submit their letter request for a pre-

motion conference in connection with Defendants' allegedly deficient discovery responses to

Judge McCarthy. (ECF No. 31.) The Court will delay scheduling a Show Cause Hearing until

after the Parties have completed discovery so that the Court will have access to all relevant

information in dete1mining whether the Preliminary Injunction should be further extended. The

Court expects Parties to diligently pursue a prompt conclusion to discovery. Parties are directed

to immediately notify this Court once discovery is completed so that the Court may schedule a

Show Cause Hearing. In order to maintain the status quo while Parties complete discovery, the

Court GRANTS Plaintiffs' motion to extend the Preliminary Injunction until the date of the

Show Cause Hearing.

                                          CONCLUSION

         Plaintiffs' motion to extend the Preliminary Injunction is GRANTED. The Clerk of

Court is respectfully directed to terminate the motion at ECF Nos. 31 and 36.




Dated:     January 4, 2019                                    SO ORDERED:
           White Plains, New York



                                                                    S.ROMAN
                                                       United States District Judge




                                                  3
